The motion of the United States to reinstate additional portions of the three-judge panel opinion reported at 67 F.3d 801 (9th Cir.1995) is GRANTED. For this limited purpose the mandate is ordered recalled. The Opinion filed January 20, 1998, appearing at 133 F.3d 1282 (9th Cir.1998) and amended at 143 F.3d 479 (9th Cir.1998), to include a new footnote, is hereby amended. Footnote # 1, 133 F.3d at 1286, is now augmented to include Parts I and IIA of the panel opinion. With this amendment, Footnote # 1, shall read as follows:
1/ Because we now affirm Keys’s conviction of perjury, we reinstate and reaffirm the parts of the original three-judge panel opinion rejecting entirely his claims of substantive and sentencing error, specifically Parts I, IIA, C, and D.
With this amendment, the mandate shall reissue forthwith.